MacIntyre, J.
Wade Long excepted to a judgment of the superior court dismissing his certiorari from the recorder’s court of the City of Crawfordville. The hill of exceptions avers that the certiorari was dismissed on motion of counsel for the city, because (1) the “petition does not aver that a bond has been given payable to the municipality,” and (2) because there was “no averment that any bond was given for the personal appearance of Wade Long to answer the final judgment or order in said case.” The bill of exceptions further avers that “there appears in the petition for certiorari, which was duly sanctioned, the writ issued, and served, the following language, to wit: 'That petitioner has given bond, as required by said court, to abide the final order, sentence, or judgment in said case, as required by law, which has been approved by the clerk of the municipality.’ ”
Where one seeking a writ of certiorari to review the judgment of a recorder’s court of a municipality does not file the pauper affidavit prescribed by the Code, § 19-215, he must, as a condition precedent to obtaining the writ, “file with the clerk of said court, or, if no clerk, with the judge thereof . . a bond payable . . to the municipality, in amount and with security acceptable to and approved by the clerk, judge, . . as the ease may be, conditioned that the defendant will personally appear and abide the final judgment, order, or sentence upon him in said case.” § 19-214. So far as this record shows, the petition for certiorari does not set forth as an essential substantive fact either that the certiorari bond was payable to the municipality (Williams v. Dublin, 24 Ga. App. 358 (3) (100 S. E. 777), or that it provided for .the personal appearance of Long to abide the final judgment, order, or sentence in the case. See Andeppa v. Savannah, 48 Ga. App. 160 (172 S. E. 90); Kendricks v. Millen, 16 Ga. App. 273 (85 S. E. 264); Roberts v. Colquitt, 17 Ga. App. 557 (87 S. E. 816). The court did not err in dismissing the certiorari.

Judgment affirmed.


Broyles, C. J., and Guerry, J., concur.